Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
Claims 1-17 are currently pending.  Claims 1-11 and 13 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 12 and 14-17 are withdrawn from consideration.  

Election/Restrictions
In the reply dated Oct. 31, 2021, applicants elected the following species: 
Target of the method: obesity
GLP-1 receptor agonist: liraglutide (a.k.a., Saxenda®, Victoza®)
In the reply, applicants have stated that claims 1-11 and 13 read on the elected species.  These claims will be examined further on the merits of the claims.  Claims 12 and 14-17 are withdrawn as being directed to a non-elected species.  

Information Disclosure Statement
References lined-through on the information disclosure statement(s) were not considered because they were not provided.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over ROBERTS (US 2015/0290154; Pub. Oct. 15, 2015; as evidenced by HACZEYNI (Haczeyni, F., et al. Hepatol. Comm. (Jul. 2017), 1(7); 663-674); on IDS), KUO (US 7,301,050 Issued Nov. 27, 2007; on IDS) and PI-SUNYER (Pi-Sunyer, Y., et al. N. Engl. J. Med. (2015), 373(1); 11-22; on IDS).  
Roberts discloses the treatment of obesity, non-alcoholic fatty liver disease (NAFLD), and non-alcoholic steatohepatitis (NASH) with MBX-8025 (title; abstract; [0019]).  Roberts teaches that obesity is thought to be the most common cause of NAFLD; and some experts estimate that about two-thirds of obese adults and one-half of obese children may have fatty liver ([0006], [0009]).  It is noted that MBX-8025 is seladelpar as evidenced by Haczeyni (see the abstract and p. 664, 2nd col. of Haczeyni).  Roberts 
Kuo discloses the treatment of obesity using PPAR delta modulators such as compound 15 (title; abstract; Table 1; Example M; cols. 79-81; claims 1, 47).  It is noted that compound 15 is MBX-8025 (seladelpar) as evidenced by Haczeyni (see the abstract of Haczeyni and compare Supplementary Fig. 1 of Haczeyni with compound 15 of Kuo).  Kuo teaches such compounds are useful to treat obesity as they increase fat/lipid metabolism and induce weight loss (col. 3, lines 13-36 and 51-61; col. 4, lines 32-36; col. 116, lines 9-17; col. 124, lines 44-48).  
Roberts does not teach a glucagon-like peptide (GLP-1) receptor agonist.  
Pi-Sunyer reports on the efficacy of the GLP-1 analogue liraglutide in weight management and obesity (title; abstract).  Pi-Sunyer teaches that liraglutide has been shown to have benefit for weight management in obesity due to its appetite reduction activity (abstract; p. 12, 1st col).  Pi-Sunyer teaches that patients in the liraglutide group lost significantly more body weight than those in the placebo group, and the liraglutide group also had a greater reduction than the placebo group in mean waist circumference and BMI (p. 14, 1st
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined two well-known treatments for obesity such as MBX-8025 (seladelpar) and liraglutide.  In doing so, one would have had a high expectation of providing a treatment for obesity that would be improved over treatment with either of these drugs alone.  Further, it is well within the skill of the ordinary artisan to combine known therapies to treat the same condition for which each is individually known.  
The MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).  See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  It is also noted that the MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious.  See MPEP § 2144.07.  “Reading a list and selecting a known compound to meet known 
Regarding claims 2-4, Roberts teaches orally administering MBX-8025 as the L-lysine dehydrate salt ([0020], [0029]; claim 22).  
Regarding claims 5-8, Roberts exemplifies doses of 50 mg/day (Example, [0040]; claims 17-18).  
Regarding claim 9, Roberts exemplifies once daily administration ([0020]; claim 19).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent Application No. 16/682,408
Claims 1-11 and 13 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of copending Application No. 16/682,525, in view of ROBERTS, KUO, and PI-SUNYER (all 

U.S. Patent No. 9,381,181
Claims 1-11 and 13 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,381,181 in view of ROBERTS, KUO, and PI-SUNYER (all as referenced herein above).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '181 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '181 claims recite MBX-8025 (seladelpar) to treat NAFLD or NASH, but do not recite combination with a GLP-1 agonist.  However, Roberts and Kuo establish the obviousness of using seladelpar to treat obesity (and one would be doing so in most cases by treating NAFLD/NASH in any case).  Further, Pi-Sunyer teaches the use of liraglutide for the treatment of obesity.  Therefore, it would have been obvious to combine two well-known treatments for obesity such as MBX-8025 (seladelpar) and liraglutide as 

U.S. Patent No. 9,616,039
Claims 1-11 and 13 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,616,039 in view of ROBERTS, KUO, and PI-SUNYER (all as referenced herein above).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '039 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '039 claims recite MBX-8025 (seladelpar), to treat NAFLD or NASH, but do not recite combination with a GLP-1 agonist.  However, Roberts and Kuo establish the obviousness of using seladelpar to treat obesity (and one would be doing so in most cases by treating NAFLD/NASH in any case).  Further, Pi-Sunyer teaches the use of liraglutide for the treatment of obesity.  Therefore, it would have been obvious to combine two well-known treatments for obesity such as MBX-8025 (seladelpar) and liraglutide as taught in the prior art to treat obesity or closely related conditions (e.g., e.g., type 2 diabetes, hyperlipidemia, NAFLD/NASH, etc.).  

U.S. Patent No. 9,962,346
Claims 1-11, and 13 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,962,346 in view of ROBERTS, KUO, and PI-SUNYER (all as referenced herein above).  Although the conflicting claims are not identical, they are not 

U.S. Patent No. 10,188,620
Claims 1-11 and 13 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,188,620 in view of ROBERTS, KUO, and PI-SUNYER (all as referenced herein above).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '620 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '620 claims recite MBX-8025 (seladelpar), to treat NAFLD or NASH, but do not recite combination with a GLP-1 agonist.  However, Roberts and Kuo establish the obviousness of using seladelpar to treat obesity (and one would be doing so in most cases by treating NAFLD/NASH in any case).  Further, Pi-Sunyer teaches the use of liraglutide for the treatment of obesity.  Therefore, it would have been obvious to combine two well-known treatments for obesity such as MBX-8025 (seladelpar) and liraglutide as 

U.S. Patent No. 10,342,770
Claims 1-11 and 13 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,342,770 in view of ROBERTS, KUO, and PI-SUNYER (all as referenced herein above).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '770 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '770 claims recite MBX-8025 (seladelpar), to treat NAFLD or NASH, but do not recite combination with a GLP-1 agonist.  However, Roberts and Kuo establish the obviousness of using seladelpar to treat obesity (and one would be doing so in most cases by treating NAFLD/NASH in any case).  Further, Pi-Sunyer teaches the use of liraglutide for the treatment of obesity.  Therefore, it would have been obvious to combine two well-known treatments for obesity such as MBX-8025 (seladelpar) and liraglutide as taught in the prior art to treat obesity or closely related conditions (e.g., e.g., type 2 diabetes, hyperlipidemia, NAFLD/NASH, etc.).  

U.S. Patent No. 10,722,483
Claims 1-11 13 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,722,483 in view of ROBERTS, KUO, and PI-SUNYER (all as referenced herein above).  Although the conflicting claims are not identical, they are not patentably 

U.S. Patent No. 11,179,359
Claims 1-11 and 13 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,179,359 in view of ROBERTS, KUO, and PI-SUNYER (all as referenced herein above).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '359 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '359 claims seladelpar to treat NAFLD or NASH, but do not recite combination with a GLP-1 agonist.  However, Roberts and Kuo establish the obviousness of using seladelpar to treat obesity (and one would be doing so in most cases by treating NAFLD/NASH in any case).  Further, Pi-Sunyer teaches the use of liraglutide for the treatment of obesity.  Therefore, it would have been obvious to combine two well-known treatments for obesity such as MBX-8025 (seladelpar) and liraglutide as taught in the prior 

Conclusion
Claims 1-11 and 13 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658